Citation Nr: 1128613	
Decision Date: 08/02/11    Archive Date: 08/10/11

DOCKET NO.  07-29 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Veteran represented by:	James G. Fausone, Attorney at Law


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to November 1976.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a September 2006 rating decision of the Montgomery, Alabama, VA Regional Office (RO).

This matter has previously come before the Board.  The Secretary and the Veteran (the parties) filed a Joint Motion for Remand (JMR), and in April 2011, the Court vacated the Board's July 2010 decision in which service connection for a low back disability was denied.  The case has been returned to the Board for further appellate review.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts entitlement to service connection for a back disability.  In an October 2006 notice of disagreement he stated that he has scoliosis in the upper back and thoracolumbar strain with degenerative changes.  In a December 2009 statement in support of the claim, he asserted that lumbago and/or scoliosis identified during service, placed pressure on the spine and caused degenerative joint disease.  

The Board notes that while the July 2010 Board decision reflects the September 2009 VA examiner's notation of no chronicity or continuity of care since separation from service in association with a back disorder, the JMR states that both the September 2009 VA examiner and the Board failed to address the Veteran's lay assertions of such, to include as to credibility.  

The Board notes that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In light of the JMR, the evidence is inadequate for a determination as to whether a back disorder is related to service.  Thus, the Board finds an opinion should be obtained, stated in the positive or negative in the specific terms noted in paragraph number 1 below, in regard to whether any back disorder identified during the relevant period, to include scoliosis and degenerative joint and disc disease, is etiologically related to service and/or whether arthritis had an onset during service or within the initial post-service year.  

The Board notes that the October 1972 service entrance examination report shows the spine and musculoskeletal system were normal.  Service treatment records reflect complaints of chronic low back pain, and findings reported in July 1974 include mild curvature of the lumbar spine, and an impression on x-ray examination of the thoracic and lumbar spine of mild lumbar scoliosis.  In addition, an August 1974 service treatment record notes mild scoliosis with symptoms aggravated by anxiety.  A March 1975 service treatment record states that x-ray examination did not show scoliosis, and the diagnosis entered in March 1976 was lumbago.  In addition, the November 1976 separation examination report notes scoliosis existed prior to service entrance.  

A February 1983 National Guard examination report shows the spine and musculoskeletal system were normal.  In addition, private records, dated from 1995 to 1996, reflect a history of mild scoliosis since 1974, and x-ray examination of the thoracic spine was noted to show mild scoliosis of the upper dorsal spine.  

The report of VA x-ray examination of the thoracolumbar spine in September 2006 notes no evidence for scoliosis, and degenerative changes were identified at L2, L3¸ and L4.  In addition, the impression on VA x-ray examination of the lumbar spine in September 2009 was degenerative disc disease and degenerative facet disease, and no appreciable scoliosis was noted.  The examiner concluded that degenerative disc or joint disease of the lumbar spine was not caused by in-service myofascial strain/lumbago, or otherwise related to service.  

The Board notes service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces.  38 C.F.R. § 3.303 (2010).  A veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, except where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such.  38 U.S.C.A. § 1111 (West 2002 & Supp. 2009); 38 C.F.R. § 3.304(b) (2010).  Essentially, to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003); see also Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003)  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA orthopedic examination to determine the nature and etiology of his back disorder.  The claims file must be made available for review in conjunction with the examination and the examiner's attention should be directed to this remand.  All necessary tests should be accomplished.  The AOJ should request that the examiner provide an opinion as to whether any identified back disorder, to include scoliosis, (a) clearly and unmistakably (obvious and manifest) existed prior to service entrance and (b) whether such clearly and unmistakably pre-existing back disorder clearly and unmistakably (obvious and manifest) was not chronically worsened during service.  If the answer to either a or b above is negative, offer an opinion in terms of whether it is "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood) that a back disorder, to include arthritis, had an onset during service or within the initial year after separation or is otherwise related to service.  To the extent possible, the opinion should specifically address the credibility of the Veteran's statements in regard to chronicity and continuity of symptomatology/care since separation from service and reconcile findings as to the presence/absence of scoliosis, to include the in-service x-ray finding of lumbar spine scoliosis in July 1974; the notation of preexisting scoliosis at separation in November 1976; the 1995 reference to x-ray examination showing scoliosis in the upper back; and VA x-ray examination reports, dated in September 2006 and September 2009, noting no scoliosis.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

2.  In light of the above, the claim should be readjudicated.  The AOJ should ensure all directives in this remand have been accomplished, to the extent possible, to include review of any medical opinion obtained for completeness and to make certain that a response to all questions posed has been provided, and if not, further development should be undertaken in that regard.  If the benefits sought on appeal remain denied, a supplemental statement of the case should be issued and the Veteran and his attorney afforded a reasonable opportunity in which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



